DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 1-20 were previously pending.
Claims 1, 3, 8, 10, 15-18 and 20 have been amended.
Claims 6, 13 and 19 have been cancelled.
Claims 21-23 have been newly added.
Claims 8-12 and 14 have been amended by Examiner’s Amendment below.
Claims 1-5, 7-12, 14-18 and 20-23 are pending and allowable, as set forth below.


Information Disclosure Statement
The information disclosure statement submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed on 11/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent numbers or US Application Numbers listed therein has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s terminal disclaimer, filed 11/25/2021, has been reviewed and is accepted.  The terminal disclaimer has overcome the Double Patenting rejection set forth in the Non-Final Office Action, mailed 9/16/2021.

Applicant's amendments with respect to the previous rejection of claims 1-20 under 35 USC 101 have been fully considered and overcome the previous rejection.  
Additionally, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance  (“2019 PEG”) (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) which states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible.”  As is the situation in this case, additional elements which were previously considered well-understood, routine and conventional activities have been reevaluated and are considered eligible.
Accordingly, the previous rejection under 35 USC 101 has been withdrawn.

Applicant’s arguments overcome the previous claim rejections under 35 USC 102 and 35 USC 103, in view of the accompanying amendments.  The rejections under 35 USC 102 and 35 USC 103 have been withdrawn and the claims have been indicated as allowable, explained in detail below.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims

8. (Currently Amended) A computer-implemented method comprising: extract one or more keywords from one or more stored reviews associated with a first category of merchant offering; storing an association between at least a first one of the extracted keywords and the first category; receiving a partial entry of a merchant-submitted listing of the first merchant offering; generating a recommendation as an autocompletion text, based on the partial entry, to a merchant electronic device, to include the first keyword in a listing of a first merchant offering belonging to the first category, the autocompletion text including the first keyword; and updating the merchant-submitted listing to append the recommendation including the first keyword to the merchant-submitted listing.

9. (Currently Amended) The computer-implemented method of claim 8, further comprising: identifying a set of positive reviews from the one or more stored reviews; wherein the first keyword associated with the first category is selected from keywords extracted from the set of positive reviews.

10. (Currently amended) The computer-implemented method of claim 8, wherein each stored review is associated with a reviewer profile, the method further comprising: identifying, from one or more reviewer profiles associated respectively with the one or more stored reviews, at least one attribute; and further storing an association between the at least one attribute and the first keyword.

computer-implemented method of claim 10, wherein the at least one attribute includes a geographical attribute, and wherein the recommendation is generated for a geographically-targeted listing.

12. (Currently Amended) The computer-implemented method of claim 8, further comprising: receiving a merchant-submitted listing for the first merchant offering; and when the first keyword is absent from the merchant-submitted listing, generating the recommendation to add the first keyword into the merchant- submitted listing.

14. (Currently Amended) The computer-implemented method of claim 8, further comprising: identifying the first merchant offering as belonging to the first category based on a partial entry of a merchant-submitted listing for the first merchant offering; and generating the recommendation as a product description for the first merchant offering, including the first keyword.
Reasons for Allowance

Claims 1-5, 7-12, 14-18 and 20-23 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claims 1, 8 and 15:
generate a recommendation as an autocompletion text, based on the partial entry, to a merchant electronic device, to include the first keyword in a listing of a first merchant offering belonging to the first category, the autocompletion text including the first keyword; and 
update the merchant-submitted listing to append the recommendation including the first keyword to the merchant-submitted listing. 

The most germane prior art made of record includes Giridhari et al. (U.S. Pre-Grant Publication No. 2019/0318407) (“Giridhari”) and Ortega et al. (U.S. Patent No. 7,774,003) (“Ortega”).

While Giridhari and Ortega disclose many of the limitations as claimed in claims 1, 8 and 15, Giridhari and Ortega do not disclose generate a recommendation as an autocompletion text, based on the partial entry, to a merchant electronic device, to include the first keyword in a listing of a first merchant offering belonging to the first category, the autocompletion text including the first keyword; and update the merchant-submitted listing to append the recommendation including the first keyword to the merchant-submitted listing.
Giridhari teaches a computer-implemented method for product search using user-weighted, attribute-based, sort-ordering including extracting one or more keywords from one or more stored reviews associated with a first category of merchant offering and storing an association between at least a first 
Ortega teaches a method and system for common search queries provided to a mobile device associated with a current location of a mobile device including geographical attributes for the recommendation generation.  However, Ortega also fails to incorporate generate a recommendation as an autocompletion text, based on the partial entry, to a merchant electronic device, to include the first keyword in a listing of a first merchant offering belonging to the first category, the autocompletion text including the first keyword; and update the merchant-submitted listing to append the recommendation including the first keyword to the merchant-submitted listing.
Furthermore, the combination of Giridhari and Ortega also fail to teach generate a recommendation as an autocompletion text, based on the partial entry, to a merchant electronic device, to include the first keyword in a listing of a first merchant offering belonging to the first category, the autocompletion text including the first keyword; and update the merchant-submitted listing to append the recommendation including the first keyword to the merchant-submitted listing.

Additionally, the NPL article "Automatic Audio Sentiment Extraction Using Keyword Spotting," cited in the 4/1/2021 IDS, discloses keywords to detect user sentiment.  Although the article discusses the utilization of keyword spotting to determine a compact yet powerful term list, the article fails to contemplate receiving a partial entry of terms and generating a recommendation as an autocompletion text, based on the partial entry, as is required by the claims. Therefore the cited NPL article does not render the claimed invention novel or non-obvious.

	Lastly, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684